                                  Case 3:20-cv-01918-JAM Document 1-1 Filed 12/23/20 Page 1 of 1
JS 44 (Rev 10 20)                                                              CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use ofthe Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXTPAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                   DEFENDANTS

           Kelly Pincjer
                                                                                                                    state of CT Dept. of Mental Health & Addiction Services

    fb) County of Residence of First Listed Plaintiff                  Middlesex                                    County of Residence of First Listed Defendant
                                  (EXCEPTIN U.S. PLAINTIFF CASES)                                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                    NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                THE TRACT OF LAND INVOLVED.


    (c) Attorneys (Firm Name. Addre.s.s, and Telephone Number)                                                      Attorneys (IfKnown)

           Suisman Shapiro, P.O. Box 1591, New London, CT                                                           Office of the Attorney General (Connecticut)
           06320                                                                                         □
 II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                            III. CITIZENSHIP OF PRINCIPAL PARTIES fPtoun -X" inOneBoxforPlainUff
                                                                                                                (For Diversity Ca.ses Only)                                        and One Box for Defendant)
1 11    U.S. Government                [^3 Federal Question                                                                                PTF         DEF                                               PTF     DEF
           Plaintiff                               (U.S. Government Not a Party)                         Citizen of This State             {HI '      IZl ^   Incorporated      Principal Place          HH      I |4
                                                                                                                                                                  of Business In This State


1 12 U.S. Government                   ^4 Diversity                                                      Citizen of Another State          H^         H 2 Incorporated and Principal Place               H ^     IH ^
           Defendant                               (Indicate Citizenship of Parties in Item III)                                                                  of Business In Another State


                                                                                                         Citizen or Subject of a           HH ^       IHI ^ Foreign Nation                               IHj ^   I 16
                                                                                                             Foreign CountT\'
 IV. NATURE OF SUIT (Place an "X" in One Box Onlyj                                                                                            Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                   TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                         OTHER STATUTES

    110 Insurance                        PERSONAL INJURY                      PERSONAL INJURY                1625 Drug Related Seizure               422 Appeal 28 USC 158              I 375 False Claims Act
    120 Marine
    130 Miller Act
                                         310 Airplane
                                         315 Airplane Product
                                                                        I I 365 Personal Injury -
                                                                                Product Liability
                                                                                                                  of Property 21 USC 881
                                                                                                         ^ 690 Other
                                                                                                                                                 0   423 Withdrawal
                                                                                                                                                         28 USC 157
                                                                                                                                                                                      J 376 Qui Tarn (31 USC
                                                                                                                                                                                              3729(a))
    140 Negotiable Instrument                   Liability               I I 367 Health Care/                                                                                             400 State Reapportionment
    150 Recovery of Overpayment          320 Assault. Libel &                   Pharmaceutical                                                       l^PERTY RIGHTS                      410 Antitrust
        & Enforcement of Judgment               Slander                         Personal Injury                                                      820 Copynghts                       430 Banks and Banking
    151 Medicare Act                     330 Federal Employers'                 Product Liability                                                    830 Patent                          450 Commerce
    152 Recovery of Defaulted                Liability                  I I 368 Asbestos Personal                                                    835 Patent - Abbreviated            460 Deportation
         Student Loans                   340 Marine                              Injury Product                                                          New Drug Application            470 Racketeer Influenced and
         (Excludes Veterans)             345 Marine Product                     Liability                                                          I 840 Trademark                            Comipt Organizations
□   153 Recovery' of Overpayment                Liability                                                              LABOR                       ] 880 Defend Trade Secrets            480 Consumer Credit
        of Veteran's Benefits            350 Motor Vehicle              B 370 Other Fraud
                                                                         PERSONAL PROPERTY


                                                                           371 Truth in Lending
                                                                                                             1710 Fair Labor Standards                   Act of 2016                          (15 USC 1681 or 1692)
                                                                                                                                                                                         485 Telephone Consumer
□   160 Stockholders' Suits             355 Motor Vehicle                                                         Act

□   190 Other Contract                      Product Liability           [ I 380 Other Personal           ^720 Labor/Management                                                                Protection Act
    195 Contract Product Liability       360 Other Personal                     Property Damage                   Relations                          861 HIA(1395ff)                  n 490 Cable/Sat TV
B   196 Franchise                            Injury
                                         362 Personal Injury -
                                                                        [ I 385 Property Damage
                                                                                Product Liabilitv
                                                                                                             1740 Railway Labor Act
                                                                                                         ^751 Family and Medical
                                                                                                                                                     862 Black Lung (923)
                                                                                                                                                     863 DIWC/DIWW (405(g))
                                                                                                                                                                                        I 850 Securities/Commodities/
                                                                                                                                                                                              Exchange
                                             Medical Malpractice                                                  Leave Act                          864 SSID Title XVI                 I 890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                   PRISONER PETITIONS                  790 Other Labor Litigation              865 RSI (405(g))                   I 891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights              Habeas Corpus:               ^791 Employee Retirement                                                     ~~] 893 Environmental Matters
    220 Foreclosure                     441 Voting                        I 463 Alien Detainee                   Income Security Act                 11 1)1 KM.TAX SUITS                 895 Freedom of Infonnation
    230 Rent Lease & Ejectment          442 Employment                  ^510 Motions to Vacate                                                   □ 870 Taxes (U.S. Plaintiff                  Act
    240 Torts to Land                   443 Housing/                            Sentence                                                                 or Defendant)                  j 896 Arbitration
    245 Tort Product Liability              Accommodations                I 530 General                                                              871 IRS—Third Party                I 899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities        ^ 535 Death Penalty                       i-'WipgitMnW                            26 USC 7609                         Act/Review or Appeal of
                                            Employment                     Other:                            462 Naturalization Application                                                   Agency Decision
                                        446 Amer. w/Disabilities •
                                            Other
                                                                           540 Mandamus & Other
                                                                           550 Civil Rights
                                                                                                         0   465 Other Immigration
                                                                                                                 Actions
                                                                                                                                                                                         950 Constitutionality of
                                                                                                                                                                                              State Statutes
                                        448 Education                      555 Prison Condition
                                                                           560 Civil Detainee -
                                                                                Conditions of
                                                                                Confinement

V. ORIGIN rwflcn an "X" in One Box Only)
[7] 1   Original               2 Removed from               □          Remanded from                I 14 Reinstated or        □    5 Transferred from
                                                                                                                                                              □   6 Multidistrict              Q 8 Multidistrict
        Proceeding                State Court                          Appellate Court                   Reopened                    Another District                  Litigation -                   Litigation -
                                                                                                                                     (specify)                         T ransfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not citeJurisdictiona!statutes unless diversify)
                                          29 U.S.C. § 2615 and 42 U.S.C. § 2000, etseq.
VI. CAUSE OF ACTION
                                          Brief description of cause:
                                          Discrimination of the basis of race and disability; Intentional and negligent infliction of emotional distress: FMLA
VII. REQUESTED IN                         □ CHECK IF THIS IS A CLASS ACTION                                  DEMANDS                                       CHECK YES only if demanded in complaint:
         COMPLAINT:                              UNDER RULE 21                                                                                             JURY DEMAND:         HVes DNo
VIII. RELATED CASE(S)
                                                (See instructions):
         IF ANY                                                         JUDGE                                                                        DOCKET NUMBER

DATE                                                                       SIGNATU          OF ATTORNEY OF RECORD

 12/23/2020

FOR OFFICE USE ONLY


    RECEIPT#                      AMOUNT                                        APPLYING IFP                                       JUDGE                                MAG. JUDGE
